In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 90-CA-0633; Parish of Jefferson, Jefferson Parish Juvenile Court, Div. “A”, No. 88-CN-114.
Prior report: La.App., 575 So.2d 507.
Writ granted in part and made peremptory. That part of the judgment of the juvenile court ordering the state to reimburse Jackson for payments made by him to the state pursuant to an acknowledgment of paternity and consent judgment signed by him is reversed and set aside. Otherwise, the application is denied.